Citation Nr: 0027662	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  97-32 876A	)	DATE
	)
	)


THE ISSUE

Whether a July 1997 Board of Veterans' Appeals decision that 
denied service connection for arthritis of the cervical spine 
should be revised or reversed on the grounds of clear and 
unmistakable error.  

(The issue of entitlement to service connection for arthritis 
of the cervical spine is addressed in a separate Board action 
under Docket No. 91-54 753.)  



REPRESENTATION

Moving Party Represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

William W. Berg, Counsel




FINDINGS OF FACT

1.  The veteran served on active duty from January 1942 to 
October 1945.  

2.  On June 10, 1999, the veteran filed a motion for revision 
of a Board decision dated July 7, 1997, denying service 
connection for arthritis of the cervical spine based on clear 
and unmistakable error (CUE).  

3.  On October 29, 1999, the United States Court of Appeals 
for Veterans Claims (Court) vacated and remanded the Board 
decision of July 7, 1997, with respect to the issue of 
entitlement to service connection for arthritis of the 
cervical spine.  


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a Board decision based on clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. 
§ 20.1400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions that have been 
appealed to and decided by the Court, and decisions on issues 
that have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (1999).  

The Court has vacated and remanded the Board decision denying 
service connection for arthritis of the cervical spine that 
was challenged on the basis of clear and unmistakable error 
in the moving party's motion.  Thus, there is no final 
decision for the Board to review on the basis of clear and 
unmistakable error.  Accordingly, the Board does not have 
jurisdiction to adjudicate the merits of the motion, and it 
is dismissed without prejudice.  


ORDER

The motion is dismissed.



		
	ROBERT E. SULLIVAN
Veterans Law Judge
	Board of Veterans' Appeals



 


